Montgomery, J.
(dissenting). In addition to the facts
contained in the statement of Mr. Justice Grant, the plaintiff offered to show that the motorneer could see every man on the track, if he paid attention; that two other men were on the track, about 20 feet from the intestate; that they heard the car coming; that, knowing the infirmity of deceased, they rushed back to him, 'and attempted to get him off the track; that they took hold of deceased, and attempted to shove him off with a broom; that the car was running so rapidly that it knocked the broom out of his hand; that the motorneer, at the time the car struck deceased, said, “Let him go;” that the car was running at a rate of speed prohibited by ordinance. I think the case is not ruled by Daly v. Railway Co., 105 Mich. 193, but that it is a question for the jury as to whether the motorneer saw the deceased, and saw that the warning was unheeded by him, in time to have avoided the collision. Bouwmeester v. Railroad Co., 63 Mich. 557; Montgomery v. Railway Co., 103 Mich. 46.
The judgment should be reversed, and a new trial ordered.